SULLIVAN, Chief Judge
(concurring in part and in the result):
The granted issue in this case asks:
WHETHER APPELLANT WAS DENIED EFFECTIVE ASSISTANCE OF COUNSEL WHERE CIVILIAN DEFENSE COUNSEL FAILED TO CONTACT AND CALL WITNESSES THAT WOULD HAVE PROVIDED AN ALIBI DEFENSE FOR APPELLANT AND CORROBORATED HIS TESTIMONY.
The two witnesses considered in the granted issue were the co-accused, Private Reynolds, and the owner of a pizzeria in the vicinity of the crime scene, Mr. Jannotta. They, along with appellant, subsequently testified at Private Reynolds’ court-martial, where he was found not guilty of robbery. Final Brief at 4.
Defense counsel in this case submitted an affidavit concerning his conduct in this case. It states in part:
I
Though the appellant alleges that I failed to call several witnesses, there were only two persons, alluded to by appellant, who could have provided any testimony which might have provided a shadow of an alibi: the co-accused, Roy Reynolds, and Mr. Alfonso Jannotta, the proprietor of a small pizzeria near the location of the robbery.
A
I did not call Reynolds as a witness in appellant’s trial for several reasons. The appellant’s trial was held several weeks before Reynolds’ trial. From the time that charges had been preferred against both accuseds, Reynolds had gotten into trouble with his chain of command on several occasions. He had become an even more impeachable witness than merely being the co-accused, and I did not expect that the trier of fact would find him credible. Also, through conversations with the Trial Counsel, Captain Michael Benjamin, I knew that he and the Staff Judge Advocate would recommend against any defense request for immunity for Reynolds. The convening authority had already refused to grant immunity to two other witnesses the defense had requested, and the military judge did not order their production. I had no reason to believe that the military judge would have made any different ruling concerning Reynolds, had I requested that he do so.
Based upon the above situation, I made a tactical decision not to pursue Reynolds as a witness because I felt it would be a waste of time and could harm our case. I also wanted to distance my client, in terms of comparison, as much as possible from Reynolds. I felt that for the panel to connect appellant with a soldier like Reynolds during off duty time could only hurt appellant.
B
Appellant alleges that I should have called Mr. Alfonso Jannotta, the proprietor of a small pizzeria located within a few minutes’ walk from the scene of the robbery. It was never an issue as to whether the appellant had been to the pizzeria that night, and it was not an issue about when the appellant was there. The issue was: when did the robbery take place, and could the time be pinpointed to create an alibi? I went to the pizzeria with appellant in the course of my investigation. Appellant did not tell me that any particular individual at the pizzeria was important: he merely stated that he had been to that particular pizzeria that night. We walked around the area together to get a feel for the area and *100how much time would be necessary to go from the scene of the robbery to the pizzeria. If any witness to include Mr. Jannotta could have said that the appellant and Reynolds were there for even one-half hour, perhaps that would have been different. Appellant told me, however, that they had stopped by the pizzeria very briefly, just long enough to purchase a couple of bottles of beer.
I am of the opinion that Mr. Jannotta did not testify truthfully at Reynolds’ trial. Included with this affidavit is a copy of a letter which I wrote to appellant’s parents after his and Reynolds’ trials were over. As stated in that letter, not long after the appellant’s trial was over, his girlfriend, Anita, called me repeatedly at my home. She was extremely upset, almost hysterical. At that time, Anita was sixteen years old. She was extremely emotional, as she had proven immediately after the panel president announced the guilty finding. He passed by her in the hallway during the recess preceding the sentencing phase of the trial. She began screaming at him and had to be physically restrained from approaching him. In our telephone conversations, she asked me repeatedly what could be done to get the verdict overturned, saying that she would do anything to get him out of confinement no matter how she had to do it. My letter explains my fears relating to her meeting with Mr. Jannotta.
The appellant testified at Reynolds’ trial, basically reiterating Reynolds’ own testimony. However, when I spoke with them, the panel members informed me that they placed little or no weight on appellant’s testimony. To reiterate, the panel did not feel that Mr. Jannotta’s testimony was at all important, and the panel felt that the government’s identification evidence was simply too weak to sustain a conviction for robbery against Reynolds.
I agree with the majority that appellant was not denied effective assistance of counsel under the Sixth Amendment because he failed to call two potential witnesses to establish the defense of alibi. Generally, the failure to call a co-accused who is later acquitted in his own trial is not ineffective assistance of counsel. See Lopez v. State, 318 N.W.2d 807, 811 (Iowa App.1982). Moreover, it is not ineffective assistance of counsel to reject a potential alibi defense which is not ironclad. See State v. Boyd, 842 S.W.2d 899, 905 (Mo. App.1992); Swartz v. State, 597 N.E.2d 977, 983 (Ind.App.1992).
Nevertheless, appellant also avers that he was denied effective assistance of counsel when his lawyer failed to call two defense witnesses who would have “corroborated his testimony.” At his court-martial, the victim testified that he was robbed of a ten mark bank note by two black men, one carrying a knife. Appellant was arrested with a second black man in the vicinity of the alleged robbery carrying a knife, two beers, and 6.4 marks in coins. Appellant testified that he and Reynolds had previously bought two beers at a pizzeria with 10 marks in coins given to him by Reynolds. The Government, 'however, argued in its closing argument on findings as follows:
And besides Mr. Bollig, you have a lot of corroborating evidence, — evidence which by itself, the Government asserts, does certainly not prove this case beyond a reasonable doubt, but are good indications that this accused was involved in that robbery. He had the knife, — a knife which he told you that he would use to protect himself against this mythical Turkish enemy, and yet he didn’t know whether or not the knife was even working. He had two beers and six Marks forty. It’s not a great leap of faith to know what happened with those ten Marks. Does that by itself prove the case beyond a reasonable doubt? No, it doesn’t.
(Emphasis added.)
Private Reynolds had a separate trial for his role in the robbery, and he was represented by a different counsel. This trial took place after appellant’s trial, and appellant and Mr. Jannotta, the owner of the pizzeria, were called as witnesses. They both testified that appellant and Reynolds bought two beers at the pizzeria with change in coins, not with a 10-mark bank note. Reynolds was found not guilty of the robbery.
*101My initial observation on these events is that it is black letter law that acquittal of a co-accused at the same trial or different trial does not require acquittal of the accused. See United States v. Ayers, 924 F.2d 1468, 1483 (9th Cir.1991); United States v. Mancan, 875 F.2d 103, 104 (7th Cir.1989), cert. denied, 499 U.S. 924, 111 S.Ct. 1320, 113 L.Ed.2d 253 (1991). It logically follows that an acquittal of a co-accused at the same or different trial does not necessarily mean that the counsel for the accused was ineffective. See also Lomax v. Commonwealth, 581 S.W.2d 27, 29 (Ky.App.1979). The record in this case, however, does not show that appellant’s defense counsel actually interviewed the pizzeria owner to provide support for appellant’s testimony that he bought the two beers with coins. See generally State v. Aplaca, 74 Haw. 54, 837 P.2d 1298, 1307 (1992). This was unreasonable attorney conduct which cannot be justified by post-trial speculation of the attorney concerning the truthfulness of a witness’ testimony. Id.; United States v. Scott, 24 MJ 186 (CMA 1987).
Nevertheless, appellant must also show that this deficient attorney conduct prejudiced him at his trial. Strickland v. Washington, 466 U.S. 668, 688, 104 S.Ct. 2052, 2064-65, 80 L.Ed.2d 674 (1984). Acquittal of the co-accused at a different court-martial where these witnesses where used to undermine the Government’s corroboration theory is some evidence of this prejudice. See People v. Tillman, 226 Ill.App.3d 1, 168 Ill.Dec. 187, 197, 589 N.E.2d 587, 597 (1991). See also Lahay v. Armontrout, 974 F.2d 979, 981 n. 2 (8th Cir.1992), cert. denied, — U.S. -, 113 S.Ct. 1587, 123 L.Ed.2d 154 (1993). Nevertheless, the question of corroboration was not so important in appellant’s case as in that of his co-accused. Even superficial examination of the record makes clear that in appellant’s case the victim absolutely identified appellant as the principal robber. He was less sure of his identification of appellant’s confederate who was acting as a look out some distance away. See People v. Bradshaw, 65 Ill.App.3d 76, 22 Ill.Dec. 112, 115, 382 N.E.2d 432, 435 (1978). Moreover, even without the Government’s theory that the victim’s testimony was corroborated by the change found on appellant, corroboration of the victim’s testimony existed based on the knife found on appellant. In my view, the failure to call the pizzeria owner and the co-accused on the beer-purchase question did not prejudice appellant.